Exhibit 10.2


Execution Version

PARENT GUARANTY




THIS GUARANTY (“Guaranty”) is executed as of March 18, 2014, by BPG SUBSIDIARY
INC., a Delaware corporation (“BPG Subsidiary”), and BRIXMOR OP GP LLC, a
Delaware limited liability company (“Brixmor OP GP,” and together with BPG
Subsidiary, collectively, the “Guarantors”), for the benefit of JPMORGAN CHASE
BANK, N.A., (“Administrative Agent”), in its capacity as the administrative
agent for the Lenders under the Loan Agreement defined below, for the benefit of
itself and such Lenders. Capitalized terms used herein without definition shall
have the meanings assigned to such terms in the Loan Agreement defined below.


RECITALS


A.    Brixmor Operating Partnership LP, a Delaware limited partnership
(“Borrower”), Administrative Agent and the Lenders have entered into that
certain Term Loan Agreement of even date herewith (the “Loan Agreement”),
pursuant to which the Lenders have agreed to make available to Borrower Loans
and certain other financial accommodations on the terms and conditions set forth
in the Loan Agreement.


B.    The Lenders are not willing to make the Loans, or otherwise extend credit,
to Borrower unless each of the Guarantors unconditionally guarantees payment and
performance to Administrative Agent, for the benefit of the Lenders, of the
Obligations; and


C.    Each of the Guarantors is the owner of a direct equity interest in
Borrower, and each of the Guarantors will directly benefit from the Lenders’
making the Loans and other financial accommodations to Borrower.


AGREEMENT


NOW, THEREFORE, as an inducement to the Lenders to make the Loans and other
financial accommodations to Borrower, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, each Guarantor agrees with Administrative Agent, for the benefit
of the Lenders, as follows:


Section 1. Guaranty of Obligations. Each of the Guarantors hereby absolutely,
irrevocably and unconditionally guarantees to Administrative Agent, for the
benefit of the Lenders, jointly and severally, the payment and performance of
the Obligations as and when the same shall be due and payable, whether by lapse
of time, by acceleration of maturity or otherwise. Each of the Guarantors hereby
absolutely, irrevocably and unconditionally covenants and agrees that it is
liable, jointly and severally, for the Obligations as a primary obligor, and
that each Guarantor shall fully perform each and every term and provision
hereof. This Guaranty is a guaranty of payment and not of collection only.
Administrative Agent shall not be required to exhaust any right or remedy or
take any action against Borrower or any other person or entity. Each Guarantor
agrees that, as between such Guarantor and Administrative Agent and the Lenders,
the Obligations may be declared to be due

1

--------------------------------------------------------------------------------



and payable for the purposes of this Guaranty notwithstanding any stay,
injunction or other prohibition which may prevent, delay or vitiate any
declaration as regards Borrower and that in the event of a declaration or
attempted declaration, the Obligations shall immediately become due and payable
by each of the Guarantors for the purposes of this Guaranty.


Section 2. Guaranty Absolute. Each Guarantor guarantees that the Obligations
shall be paid strictly in accordance with the terms of the Loan Documents. The
liability of each Guarantor under this Guaranty is absolute and unconditional
irrespective of: (a) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to departure from any of the terms of any Loan
Document, including any increase or decrease in the rate of interest thereon;
(b) any release or amendment or waiver of, or consent to departure from, or
failure to act by Administrative Agent or the Lenders with respect to, any other
guaranty or support document, or any exchange, release or non‑perfection of, or
failure to act by Administrative Agent or the Lenders with respect to, any
collateral, for all or any of the Obligations; (c) any present or future law,
regulation or order of any jurisdiction (whether of right or in fact) or of any
agency thereof purporting to reduce, amend, restructure or otherwise affect any
term of the Obligations or any Loan Document; (d) any change in the corporate
existence, structure, or ownership of Borrower; (e) without being limited by the
foregoing, any lack of validity or enforceability of any Loan Document; and (f)
any other setoff, recoupment, defense or counterclaim whatsoever (in any case,
whether based on contract, tort or any other theory) with respect to the Loan
Documents or the transactions contemplated thereby which might constitute a
legal or equitable defense available to, or discharge of, Borrower or a
guarantor, other than the payment in full of the Obligations.


Section 3. Guaranty Irrevocable. This Guaranty is a continuing guaranty of the
payment of all Obligations now or hereafter existing and shall remain in full
force and effect until payment in full of all Obligations and other amounts
payable under this Guaranty and all Commitments are terminated.


Section 4. Waiver of Certain Rights and Notices. To the fullest extent not
prohibited by applicable law, except as specifically provided herein, each
Guarantor hereby waives and agrees not to assert or take advantage of (a) any
right to require Administrative Agent or any Lender to proceed against or
exhaust its recourse against Borrower, any other guarantor or endorser, or any
security or collateral held by Administrative Agent (for the benefit of Lenders)
at any time or to pursue any other remedy in its power before proceeding against
a Guarantor hereunder; (b) the defense of the statute of limitations in any
action hereunder; (c) any defense that may arise by reason of (i) the
incapacity, lack of authority, death or disability of Borrower, any Guarantor or
any other or others, (ii) the revocation or repudiation hereof by any Guarantor
or the revocation or repudiation of any of the Loan Documents by Borrower or any
other or others, (iii) the failure of Administrative Agent (on behalf of the
Lenders) to file or enforce a claim against the estate (either in
administration, bankruptcy or any other proceeding) of Borrower or any other or
others, (iv) the unenforceability in whole or in part of any Loan Document, (v)
Administrative Agent's election (on behalf of the Lenders), in any proceeding
instituted under the federal Bankruptcy Code, of the application of Section
1111(b)(2) of the federal Bankruptcy Code, or (vi) any borrowing or grant of a
security interest under Section 364 of the federal Bankruptcy Code; (d)
presentment, demand for payment,

2

--------------------------------------------------------------------------------



protest, notice of discharge, notice of acceptance of this Guaranty, and
indulgences and notices of any other kind whatsoever; (e) any defense based upon
an election of remedies by Administrative Agent (on behalf of the Lenders) which
destroys or otherwise impairs the subrogation rights of any Guarantor or the
right of such Guarantor to proceed against Borrower for reimbursement, or both;
(f) any defense based upon any taking, modification or release of any collateral
or other guarantees, or any failure to perfect any security interest in, or the
taking of or failure to take any other action with respect to any collateral
securing payment or performance of the Obligations; (g) any right to require
marshaling of assets and liabilities, sale in inverse order of alienation,
notice of acceptance of this Guaranty and of any obligations to which it applies
or may apply; and (h) any rights or defenses based upon an offset by any
Guarantor against any obligation now or hereafter owed to such Guarantor by
Borrower; provided, however, that this Section 4 shall not constitute a waiver
on the part of any Guarantor of any defense of payment. Each Guarantor shall
remain liable hereunder to the extent set forth herein, notwithstanding any act,
omission or thing which might otherwise operate as a legal or equitable
discharge of such Guarantor, until the termination of this Guaranty under
Section 3.
    
Section 5. Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Obligations is rescinded or must otherwise be returned by the Lenders on the
insolvency, bankruptcy or reorganization of Borrower or otherwise, all as though
the payment had not been made, whether or not Administrative Agent is in
possession of the Guaranty.


Section 6. Subrogation. No Guarantor shall exercise any rights which it may
acquire by way of subrogation, by any payment made under this Guaranty or
otherwise, until all the Obligations have been paid in full and the Loan
Documents are no longer in effect. If any amount is paid to a Guarantor on
account of subrogation rights under this Guaranty at any time when all the
Obligations have not been paid in full, the amount shall be held in trust for
the benefit of the Lenders and shall be promptly paid to Administrative Agent,
for the benefit of the Lenders, to be credited and applied to the Obligations,
whether matured or unmatured or absolute or contingent, in accordance with the
terms of the Loan Documents. If any Guarantor makes payment to Administrative
Agent, for the benefit of the Lenders, of all or any part of the Obligations and
all the Obligations are paid in full and the Loan Documents are no longer in
effect, Administrative Agent shall, at such Guarantor's request, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of the interest in the Obligations resulting from the payment.


Section 7. Subordination. Without limiting Administrative Agent’s rights under
any other agreement, any liabilities owed by Borrower to a Guarantor in
connection with any extension of credit or financial accommodation by such
Guarantor to or for the account of Borrower, including but not limited to
interest accruing at the agreed contract rate after the commencement of a
bankruptcy or similar proceeding, are hereby subordinated to the Obligations,
and such liabilities of Borrower to such Guarantor, if Administrative Agent so
requests, shall be collected, enforced and received by such Guarantor as trustee
for the Lenders and shall be paid over to Administrative Agent, for the benefit
of the Lenders, on account of the Obligations but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

3

--------------------------------------------------------------------------------





Section 8. Certain Taxes. Each Guarantor further agrees that all payments to be
made hereunder shall be made without setoff or counterclaim and free and clear
of, and without deduction for, any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings or restrictions or conditions of any nature
whatsoever now or hereafter imposed, levied, collected, withheld or assessed by
any country or by any political subdivision or taxing authority thereof or
therein as provided in Section 2.17 of the Loan Agreement.


Section 9. Representations and Warranties. Each Guarantor represents and
warrants that:


(a) (i) such Guarantor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, is qualified to do business in, and
is in good standing in, every jurisdiction where such qualification is required,
(ii) the execution, delivery and performance of this Guaranty are within such
Guarantor’s corporate, limited liability company or other organizational powers
and have been duly authorized by all necessary corporate, limited liability
company or other organizational action, (iii) this Guaranty has been duly
executed and delivered by such Guarantor and constitutes a legal, valid and
binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, and (iv) the execution, delivery and
performance of this Guaranty by such Guarantor (A) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (B) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of such Guarantor or any
order of any Governmental Authority, except for any violation of any applicable
law or regulation that would not reasonably be expected to have a Material
Adverse Effect, (C) will not violate or result in a default under any indenture,
agreement or other instrument binding upon such Guarantor or its assets, or give
rise to a right thereunder to require any payment to be made by such Guarantor,
except for any violation or default that would not reasonably be expected to
have a Material Adverse Effect, and (D) will not result in the creation or
imposition of any Lien on any asset of such Guarantor; and


(b) in executing and delivering this Guaranty, such Guarantor has (i) without
reliance on Administrative Agent or any Lender or any information received from
Administrative Agent or any Lender and based upon such documents and information
it deems appropriate, made an independent investigation of the transactions
contemplated hereby and Borrower, Borrower’s business, assets, operations,
prospects and condition, financial or otherwise, and any circumstances which may
bear upon such transactions, Borrower or the obligations and risks undertaken
herein with respect to the Obligations; (ii) adequate means to obtain from
Borrower on a continuing basis information concerning Borrower; (iii) full and
complete access to the Loan Documents and any other documents executed in
connection with the Loan Documents; and (iv) not relied and will not rely upon
any representations or warranties of Administrative Agent or any Lender not
embodied herein or any

4

--------------------------------------------------------------------------------



acts heretofore or hereafter taken by Administrative Agent or any Lender
(including but not limited to any review by Administrative Agent or any Lender
of the affairs of Borrower).


Section 10. Covenants. Each Guarantor will perform and comply with all covenants
applicable to such Guarantor, or which Borrower is required to cause such
Guarantor to comply with, under the terms of the Loan Agreement or any of the
other Loan Documents as if the same were more fully set forth herein.


Section 11. Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.


Section 12. Setoff. If a Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, and to the extent permitted
under Section 9.08 of the Loan Agreement, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Guarantor against any of and all the
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Guaranty and although such Obligations may
be unmatured. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.


Section 13. Formalities. Each Guarantor waives presentment, demand, notice of
dishonor, protest, notice of acceptance of this Guaranty or incurrence of any of
the Obligations and any other formality with respect to any of the Obligations
or this Guaranty.


Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty, nor consent to any departure by any Guarantor therefrom, shall be
effective unless it is in writing and signed by Administrative Agent, and then
the waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. No failure on the part of Administrative
Agent to exercise, and no delay in exercising, any right under this Guaranty
shall operate as a waiver or preclude any other or further exercise thereof or
the exercise of any other right.


Section 15. Expenses. Each of the Guarantors shall reimburse Administrative
Agent and the Lenders on demand for all costs, expenses and charges incurred by
Administrative Agent and the Lenders in connection with the performance or
enforcement of this Guaranty, subject, in each case, to the terms and
limitations set forth in Section 9.03 of the Loan Agreement. The obligations of
the Guarantors under this Section shall survive the termination of this
Guaranty.


Section 16. Assignment. This Guaranty shall be binding on, and shall inure to
the benefit of each Guarantor, Administrative Agent, the Lenders and their
respective successors and assigns; provided that no Guarantor may assign or
transfer its rights or obligations under this Guaranty except as provided in the
Loan Agreement. Without limiting the generality of the foregoing, Administrative
Agent and each Lender may assign, sell participations in or otherwise transfer
its rights under the Loan Documents to any other person or entity in accordance
with the terms of the

5

--------------------------------------------------------------------------------



Loan Agreement, and the other person or entity shall then become vested with all
the rights granted to Administrative Agent or such Lender, as applicable, in
this Guaranty or otherwise.


Section 17. Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.


Section 18. Notices. All notices or other written communications hereunder shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email, as follows:


(a)    if to BPG Subsidiary, to it at 420 Lexington Avenue, New York, NY 10170,
Attention of Michael Pappagallo, President and Chief Financial Officer, and
Steven Siegel, General Counsel (Telecopy No. (212) 869-9585);


(b)    if to Brixmor OP GP, to it at 420 Lexington Avenue, New York, NY 10170,
Attention of Michael Pappagallo, President and Chief Financial Officer, and
Steven Siegel, General Counsel (Telecopy No. (212) 869-9585); and


(c)    if to Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 500 Stanton Christiana Road, Ops Building 2, 3rd Floor, Newark,
DE 19713-2107, Attention of Taieshia Reefer (Telecopy No. (302) 634-4733), with
a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th Floor, New York,
NY 10179, Attention of Mohammad S. Hasan (Telecopy No. (646) 328-3040).


Each Guarantor and Administrative Agent may change its address or telecopy
number for notices and other communications hereunder by notice to the other
party. All notices and other communications given to a Guarantor or
Administrative Agent in accordance with the provisions of this Guaranty shall be
deemed to have been given on the date of receipt.


Section 19. Governing Law; Jurisdiction; Consent to Service of Process.


(a)    This Guaranty shall be construed in accordance with and governed by the
law of the State of New York.


(b)    Each party to this Guaranty hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County, Borough of
Manhattan, and of the United States District Court for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty, or for recognition or enforcement
of any judgment, and each party to this Guaranty hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined solely in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Notwithstanding the foregoing, nothing in
this Guaranty shall be deemed or operate to preclude (i) Administrative Agent,

6

--------------------------------------------------------------------------------



any Lender or the Issuing Bank from bringing suit or taking other legal action
in any other jurisdiction to realize on any security for the Obligations (in
which case any party shall be entitled to assert any claim or defense other than
any objection to the laying of venue of such action or the action having been
brought in an inconvenient forum but including any claim or defense that this
Section 19(b) would otherwise require to be asserted in a legal action or
proceeding in a New York court), or to enforce a judgment or other court order
in favor of Administrative Agent, any Lender or the Issuing Bank, (ii) any party
from bringing any legal action or proceeding in any jurisdiction for the
recognition and enforcement of any judgment, (iii) if all such New York courts
decline jurisdiction over any Person, or decline (or, in the case of the Federal
District court, lack) jurisdiction over any subject matter of such action or
proceeding, a legal action or proceeding may be brought with respect thereto in
another court having jurisdiction and (iv) in the event a legal action or
proceeding is brought against any party hereto or involving any of its assets or
property in another court (without any collusive assistance by such party or any
of its subsidiaries or Affiliates), such party from asserting a claim or defense
(including any claim or defense that this Section 19(b) would otherwise require
to be asserted in a legal action or proceeding in a New York court) in any such
action or proceeding.


(c)    Each party to this Guaranty hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Guaranty in any court
referred to in subsection (b) above. Each party to this Guaranty hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d)    Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices herein. Nothing in this Guaranty will affect the
right of any party to this Guaranty to serve process in any other manner
permitted by law.


Section 20. Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.


Section 21. ENTIRETY. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY ANY
GUARANTOR EMBODY THE FINAL, ENTIRE AGREEMENT OF SUCH GUARANTOR, ADMINISTRATIVE
AGENT AND THE LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY EACH
GUARANTOR ARE INTENDED BY SUCH

7

--------------------------------------------------------------------------------



GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS AS A FINAL AND COMPLETE
EXPRESSION OF THE TERMS HEREOF AND THEREOF, AND NO COURSE OF DEALING AMONG SUCH
GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS, NO COURSE OF PERFORMANCE, NO
TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT EXECUTED BY SUCH GUARANTOR. THERE ARE NO ORAL AGREEMENTS
BETWEEN ANY GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS.


Section 22. WAIVER OF RIGHT TO TRIAL BY JURY. EACH GUARANTOR AND, BY ITS
ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, EACH HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH GUARANTOR AND, BY ITS
ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, EACH
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND SUCH OTHER PARTY HAVE BEEN INDUCED TO EXECUTE OR ACCEPT THIS
GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


[SIGNATURE PAGE FOLLOWS]



8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the date first above written.


BPG SUBSIDIARY INC.




By: /s/Steven Siegel    
Name: Steven Siegel
Title:    Executive Vice President,         General Counsel and Secretary    




BRIXMOR OP GP LLC




By: /s/Steven Siegel    
Name: Steven Siegel
Title:    Executive Vice President,         General Counsel and Secretary    





[Signature Page - Parent Guaranty (Term Loan)]